Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

by and among

R&G FINANCIAL CORPORATION

and

R&G ACQUISITION HOLDINGS CORPORATION

and

VARIOUS INVESTORS

Dated as of

March 27, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.   Purchase and Sale of Securities    1    1.1   Authorization
and Issuance of RAC Series A Preferred Stock    1    1.2   [Reserved]    2   
1.3   [Reserved]    2    1.4   Issuance of RGF Warrants    2    1.5   Issuance
of Purchase Rights    2    1.6   Closing    2 2.   Representations and
Warranties of RGF and RAC    3    2.1   RGF Representations and Warranties    3
   2.2   Representations and Warranties of RAC.    5    2.3   Disclosure    13
3.   Representations and Warranties of the Investors    13    3.1  
Authorization    13    3.2   Purchase for Own Account    13    3.3   Investment
Experience    13    3.4   Accredited Investor    13    3.5   Investment Process
   14    3.6   Restricted Securities    14 4.   Conditions to Investors’
Obligations at Closing    14    4.1   Representations and Warranties    14   
4.2   Performance    14    4.3   Compliance Certificate    14    4.4  
Secretary’s Certificate    14    4.5   Qualifications    14    4.6   Proceedings
and Documents    14    4.7   Registration Agreement    15    4.8   Amendments to
Charters    15    4.9   Opinion of Counsel to RGF and RAC    15    4.10   Tax
Allocation    15 5.   Conditions to the Company’s Obligations at Closing    15
   5.1   Representations and Warranties    15    5.2   Payment of Purchase Price
   16 6.   Covenants    16    6.1   Affirmative Covenants    16    6.2  
Negative Covenants    18 7.   Miscellaneous    19

 

i



--------------------------------------------------------------------------------

  7.1   Survival    19   7.2   Successors and Assigns    19   7.3   Notices   
19   7.4   Finder’s Fee    19   7.5   Expenses    20   7.6   Entire Agreement   
20   7.7   Amendments and Waivers    20   7.8   Severability    20   7.9  
Governing Law    20   7.10   Counterparts    21   7.11   Captions; Articles and
Sections    21   7.12   Interpretations    21   7.13   Enforcement of Agreement
   21   7.14   Other Investor’s Counterparts    21 8.   Other Agreements    21  
8.1   No Control by Investors    21   8.2   Election of a Director of RAC and
Crown Bank Boards    22   8.3   Bankruptcy    22

9.   Regulatory Reviews and Confirmations

 

10.   Compliance with NYSE Rules

   22

 

SCHEDULE A   Schedule of Investors EXHIBIT A   RAC Restated Articles EXHIBIT B  
RAC Preferred Amendment EXHIBIT C   Registration Agreement EXHIBIT D   Opinions
of Counsel to RGF and RAC EXHIBIT E   Additional Purchase Rights Investment
Agreement EXHIBIT F   RGF Warrants EXHIBIT G   RGF 9.5% Series E Noncumulative
Perpetual Preferred Stock Designation

 

ii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of March 27,
2006 by and among R&G Financial Corporation, a Puerto Rico corporation (“RGF”),
R&G Acquisition Holdings Corporation, a Florida corporation (the “Company” or
“RAC” and along with RGF, the “Companies”), and the investors listed on Schedule
A hereto (each, an “Investor” and collectively, the “Investors”).

Subject to the terms and conditions set forth in this Agreement and the
Operative Documents (as defined below), at the Closing (as defined below), the
Investors will invest a total of $150 million in RAC by purchasing the
following: (i) $150 million of RAC Series A Preferred Stock (as defined below);
(ii) detachable warrants to purchase 10 million shares of RGF Class B Common
Stock (as defined below), subject to adjustment as provided in such warrants
(the “RGF Warrants”); and (iii) detachable Purchase Rights (as defined below)
exercisable for shares of RGF Class B Common Stock as specified in the
Additional Purchase Rights Investment Agreement (as defined below), which at
RGF’s election can be satisfied by delivering cash or RGF Class B Common Stock.

To effectuate the foregoing, in addition to this Agreement, (i) the Companies
and the Investors will enter into a Registration Agreement, dated as of the date
hereof (collectively, this Agreement, the Registration Agreement, the Additional
Purchase Rights Investment Agreement, the RAC Preferred Amendment (as defined
below), the RAC Restated Articles (as defined below), the RGF Warrants and the
RAC Series A Preferred Stock (as defined below), as well as all related
agreements, documents and instruments, are referred to herein as the “Operative
Documents”); (ii) RAC will amend and restate its Articles of Incorporation;
(iii) RAC will issue and deliver and Investors will purchase the RAC Series A
Preferred Stock; (iv) RGF will issue and deliver to the Investors the RGF
Warrants; and (v) RAC will issue and deliver to the Investors the Purchase
Rights.

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Parties, intending to be legally bound, agree as follows:

1. Purchase and Sale of Securities.

1.1 Authorization and Issuance of RAC Series A Preferred Stock.

(a) RAC and RGF, as RAC’s sole shareholder, shall adopt and file with the
Secretary of the State of Florida on or before the Closing: (i) the Amended and
Restated Articles of Incorporation (the “RAC Restated Articles”) to the RAC
Articles of Incorporation, and (ii) Articles of Amendment to the RAC Restated
Articles (the “RAC Preferred Amedment”) designating the 9.5% Series A
Noncumulative Perpetual Preferred Stock (the “RAC Series A Preferred Stock”), in
the forms attached hereto as Exhibit A with respect to the RAC Restated Articles
and Exhibit B with respect to the RAC Preferred Amendment.

(b) On or prior to the Closing, RAC shall have authorized the sale and issuance
to the Investors of the RAC Series A Preferred Stock.



--------------------------------------------------------------------------------

(c) Subject to the terms and conditions of this Agreement, each Investor agrees,
severally and not jointly, to purchase at the Closing and RAC agrees to sell and
issue to each Investor at the Closing, the number of shares of the RAC Series A
Preferred Stock set forth opposite each Investor’s name on Schedule A hereto for
the purchase price set forth thereon.

1.2 [Reserved]

1.3 [Reserved]

1.4 Issuance of RGF Warrants. (a) Subject to the terms and conditions of this
Agreement, and in consideration of the securities purchased by the Investors,
severally and not jointly, from RAC, RGF at Closing shall issue the RGF
Warrants, in substantially the form attached hereto as Exhibit F, to purchase
10 million shares of RGF Class B Common Stock, $0.01 par value per share (“RGF
Class B Common Stock”), subject to adjustment as set forth in the RGF Warrants,
upon exercise of the RGF Warrants (the “RGF Warrant Shares”). The RGF Warrants
will be issued to each Investor in the respective amounts shown on Schedule A.
RGF shall reserve for issuance the shares of RGF Class B Common Stock to be
issued upon exercise of the RGF Warrants, and shall at all times maintain
sufficient reserved shares of RGF Class B Common Stock to permit the exercise of
the RGF Warrants.

(b) On or prior to the Closing, RGF shall have authorized the sale and issuance
to the Investors of the RGF Warrants.

1.5 Issuance of Purchase Rights. (a) Subject to the terms and conditions of this
Agreement, and in consideration of the securities purchased by the Investors,
severally and not jointly, from RAC, RGF at Closing shall issue the Purchase
Rights to purchase shares of RGF Class B Common Stock upon exercise of the
Purchase Rights (the “Purchase Right Shares”) in accordance with that certain
Additional Purchase Rights Investment Agreement, of even date herewith, by and
among RAC and the Investors, and joined by RGF with respect to certain
provisions (the “Additional Purchase Rights Investment Agreement”). The Purchase
Rights will be issued to each Investor in the respective amounts shown on
Schedule A.

(b) RGF shall reserve for issuance the shares of RGF Class B Common Stock to be
issued upon exercise of the Purchase Rights, and shall at all times maintain
sufficient reserved shares of RGF Class B Common Stock to permit the exercise of
the Purchase Rights.

1.6 Closing. The closing of the transactions contemplated hereby shall take
place on the later of March 27, 2006 or within 3 business days of receipt of the
regulatory reviews and confirmations referenced in Section 9 hereto at such time
and place as the Company and the Investors mutually agree (the “Closing”). At
the Closing, the Company shall deliver to each Investor certificates
representing the RAC Series A Preferred Stock, the Purchase Rights and the RGF
Warrants, as well as this Agreement and all other Operative Documents, against
payments by the respective Investors of the purchase price therefor.

 

2



--------------------------------------------------------------------------------

2. Representations and Warranties of RGF and RAC

2.1 RGF Representations and Warranties. RGF hereby represents, warrants and
covenants to each Investor on the date hereof and on the Closing Date, and the
Investors are relying upon, the following:

(a) RGF is a “bank holding company” under the Bank Holding Company Act of 1956,
as amended (the “BHC Act”) and is duly registered as such with the Board of
Governors of the Federal Reserve System (the “Federal Reserve”) and the Office
of the Commissioner of Financial Institutions of the Commonwealth of Puerto Rico
(the “Commissioner”). RGF is duly organized and validly existing as a
corporation under the laws of the Commonwealth of Puerto Rico with full
corporate power and authority to own, lease and operate its properties and to
conduct its business as presently conducted, and is duly registered and
qualified to conduct its business and is in good standing in each jurisdiction
or place where the nature of its properties or the conduct of its business
requires such registration or qualification, except where the failure to so
register or qualify is predicated on the filing of audited financial statements
or where such failure has not had and will not have a material adverse effect on
the financial condition, business, properties, net worth, results of operations
or prospects of RAC and its subsidiaries taken as a whole (a “Material Adverse
Effect”).

(b) The RGF Warrants and the Purchase Rights have been duly authorized and
validly issued, and the related RGF Warrant Shares and the Purchase Right
Shares, upon the exercise of the RGF Warrant in accordance with its terms and
upon issuance of Purchase Right Shares upon the exercise of the Purchase Rights,
will be duly authorized and validly issued, fully paid and nonassessable, and
will be free and clear of any preemptive or similar rights or any Liens (as
defined below). RGF has reserved, and will maintain at all times, sufficient
authorized but unissued shares of RGF Class B Common Stock to permit the
exercise of all RGF Warrants and Purchase Rights.

(c) All the outstanding shares of capital stock of RGF, have been, and as of the
Closing Date, will be duly authorized and validly issued, fully paid and
nonassessable and are free of any preemptive or similar rights.

(d) The issued and outstanding shares of capital stock or other ownership
interests of RAC and Crown Bank are owned by the Company, directly or
indirectly, free and clear of any security interests, mortgage, pledge or
negative pledge, hypothecation, lien, encumbrances, or adverse equities or
claims (“Liens”).

(e) Except as disclosed in Schedule 2.1(e), there are no legal or governmental
proceedings before or brought by any governmental, regulatory, administrative,
or self-regulatory authority, securities exchange or market, arbitral body or
court (each a “Governmental Authority”) pending or, to the knowledge of RGF,
threatened, against RGF with respect to which RAC or any of RAC’s subsidiaries
is a party or has any liability obligation or responsibility or to which any of
their properties are subject.

(f) Neither RGF nor any of its subsidiaries is (i) in violation of (A) its
articles of incorporation, federal stock charter, bylaws, or other
organizational documents, (B) any law, statute, ordinance, rules and regulations
of, agreements with, and commitments to, orders, rulings, directives and decrees
of, any Governmental Authority

 

3



--------------------------------------------------------------------------------

(collectively, “Laws”), applicable to RGF or any of its subsidiaries, the
violation of which has had or would have a Material Adverse Effect, excluding
potential violations that may be asserted by Regulatory Authorities with respect
to actions or omissions that occurred prior to the Closing; or (ii) in default
in any material respect in the performance of any obligation, agreement or
condition contained in (A) any bond, debenture, note or any other evidence of
indebtedness or (B) any contract (each of (A) and (B), an “Existing Instrument”)
to which RGF or any of its subsidiaries is a party or by which any of their
properties may be subject or bound, which default has had or would have a
Material Adverse Effect on RAC or Crown Bank; and there does not exist any state
of facts that constitutes a default or an event of default on the part of RGF or
any of its subsidiaries, or to RGF’s knowledge, an event of default by any other
party thereto, or that, with notice or lapse of time or both, would constitute a
default or event of default, other than regulatory orders previously delivered
to the Investors relating to dividend restrictions. As used in this Agreement,
“subsidiaries” shall have the meaning provided in Securities Exchange Commission
(the “SEC”) Rule 405 of the Securities Act of 1933, as amended (the “1933 Act”),
and includes all direct and indirect subsidiaries of a person.

(g) The execution and delivery of the Operative Documents and the performance by
RGF of its obligations under the Operative Documents have been duly and validly
authorized by RGF, and the Operative Documents to which RGF is a party have been
duly executed and delivered by RGF. The Operative Documents to which RGF is a
party constitute valid and legally binding agreements of RGF, enforceable
against RGF in accordance with its terms, except to the extent enforceability
may be limited by (i) the application of bankruptcy, receivership,
conservatorship, reorganization, insolvency and similar Laws affecting
creditors’ rights generally and (ii) equitable principles being applied at the
discretion of a court before which any proceeding may be brought (the
“Bankruptcy and Equity Exception”), and to limitations on the rights to
indemnity and contribution hereunder that exist by virtue of public policy under
federal and state securities laws.

(h) None of the issuance and sale of the securities by RGF contemplated hereby,
the execution, delivery or performance of this Agreement and the Operative
Documents by RGF nor the consummation by RGF of the transactions contemplated
hereby or in any Operative Document (i) requires any consent, approval,
authorization or other order of or registration or filing with, any Governmental
Authority (except such as may be required for the registration of the RGF
Warrants, the RGF Warrant Shares, the Purchase Rights and the Purchase Right
Shares under the 1933 Act, the listing of the RGF Warrant Shares and the
Purchase Right Shares for trading on the New York Stock Exchange, Inc. (“NYSE”)
and compliance with the securities or Blue Sky laws of various jurisdictions,
all of which have been or will be, effected in accordance with this Agreement
and the Operative Documents), (ii) conflicts with or will conflict with or
constitutes or will constitute a breach of, or a default under, the articles of
incorporation or bylaws of RGF or any contract to which RGF or any of its
respective subsidiaries is a party or by which any of its properties may be
subject or bound, (iii) violates any Law applicable to RGF or any of their
subsidiaries or any of their properties, or (iv) results in a breach of,
default, event of default, or Debt Repayment Triggering Event (as defined below)
under, or results in the creation or imposition of any Lien upon any property or
assets of RGF or any of its subsidiaries pursuant to, or requires the consent of
any other party to, any Existing Instrument, except for such conflicts,
breaches, defaults or Liens, that will not, individually or in the aggregate,
result in a Material Adverse Effect. As used herein, a “Debt

 

4



--------------------------------------------------------------------------------

Repayment Triggering Event” means any event or condition that gives, or with the
giving of notice or lapse of time would give, the holder of any note, debenture,
lease or other evidence of indebtedness or obligation, whether secured or
unsecured (or any indenture Trustee or other person acting on such holder’s
behalf) the right to accelerate any payment or maturity of such indebtedness or
obligation, to require the Company or any of its subsidiaries to repurchase,
redeem or repay of all or a portion of such indebtedness or obligation, or to
increase the interest rates or charges or fees on any such indebtedness or
obligation.

(i) RGF has 11.48 million shares of authorized but unissued shares of preferred
stock undesignated as to any series and which may be designated as to a series
by RGF’s Board of Directors without any action or approval by RGF’s
shareholders.

2.2 Representations and Warranties of RAC.

RAC hereby represents, warrants and covenants to each Investor on the date
hereof and on the Closing Date, and the Investors are relying upon, the
following:

(a) RAC is duly organized and validly existing as a corporation in good standing
under the laws of the State of Florida with full corporate power and authority
to own, lease and operate its properties and to conduct its business as
presently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to so register or qualify has not had
and will not have a Material Adverse Effect. RAC is subject to regulation and
supervision by the Federal Reserve under the BHC Act, and is not subject to
supervision or regulation by the Office of Thrift Supervision (“OTS”).

(b) Crown Bank is a federal savings bank organized, existing and in good
standing under the laws of the United States supervised and regulated by the
OTS. Crown Bank is a member in good standing of the Federal Deposit Insurance
Corporation (“FDIC” and together with the OTS, the “Regulatory Authorities”),
and is well capitalized for all purposes of its Regulatory Authorities.

(c) All the outstanding shares of capital stock of RAC and Crown Bank have been,
and as of the Closing Date, will be duly authorized and validly issued, fully
paid and nonassessable and are free of any preemptive or similar rights. Neither
RAC nor Crown Bank is a party to or bound by any outstanding options, warrants
or similar rights to subscribe for, or contractual obligations to issue, sell,
transfer or acquire, any of its capital stock or any securities convertible into
or exchangeable for any of such capital stock. None of RAC or Crown Bank or any
of their subsidiaries have guaranteed, directly or indirectly, any indebtedness
or obligations of any other person or entity (a “Guarantee”), including any
indebtedness of RGF or any of its other subsidiaries. The shares of RAC Series A
Preferred Stock to be issued and sold to the Investors by the Company hereunder
have been duly authorized and, when issued and delivered to the Investors
against full payment therefor in accordance with the terms hereof will be
validly issued, fully paid and nonassessable and free of any preemptive or
similar rights. The delivery of certificates for the shares of RAC Series A
Preferred Stock being issued and sold pursuant to the terms of this Agreement
will pass valid title to the shares being sold free and

 

5



--------------------------------------------------------------------------------

clear of any Lien or defect in title, to the several Investors, each of which is
purchasing such Shares in good faith and without notice of any Lien or defect in
title. The certificates for the shares being sold hereby are in valid and
sufficient form.

(d) None of RAC or Crown Bank or any of their subsidiaries have any obligations
or indebtedness to RGF, R-G Premier Bank or their subsidiaries other than
intercompany payables incurred in the ordinary course of business.

(e) Except with respect to the regulatory reviews and/or approvals referenced in
Section 9, Crown Bank will use its best efforts to obtain regulatory approval to
promptly authorize and maintain Series A Preferred Stock having identical terms
and the same aggregate number of shares, as the RAC Series A Preferred Stock so
as to permit the holders of Series A Preferred Stock to exchange or convert all
outstanding shares of RAC Series A Preferred Stock at any time into a like
number of Crown Bank Series A Preferred Stock in accordance with the terms of
the RAC Series A Preferred Stock, and Crown Bank will promptly authorize and
maintain such Crown Bank Series A Preferred Stock following receipt of such
approval.

(f) Each of RAC’s subsidiaries, including Crown Bank, is an entity duly
organized and validly existing and in good standing under the laws of its
jurisdiction of organization with full entity power and authority to own, lease
and operate its properties and to conduct its business as presently conducted,
and is duly registered and qualified to conduct its business and is in good
standing in each jurisdiction or place where the nature of its properties or the
conduct of its business requires such registration or qualification, except
where the failure to so register or qualify is predicated on the filing of
audited financial statements or where such failure has not had and will not have
a Material Adverse Effect.

(g) The issued and outstanding shares of capital stock or other ownership
interests of each of RAC’s subsidiaries have been duly authorized and validly
issued, are fully paid and nonassessable and are owned by the Company, directly
or indirectly, free and clear of any Liens. Except for Crown Bank, RAC does not
have any subsidiaries and do not own a material interest in or control, directly
or indirectly, any other corporation, partnership, joint venture, association,
trust or other business organization.

(h) To the knowledge of the Company, (i) there are no claims, actions, suits,
proceedings, inquiries (formal or informal), or investigations (individually and
collectively, “Proceedings”) before or brought by any Governmental Authority
pending or threatened, against RAC, or any of its subsidiaries or to which RAC
or its subsidiaries or any of their properties are subject nor is RAC or its
subsidiaries subject to, or have any liability, obligation or responsibility for
any Proceeding by or on behalf of RGF or any or RGF’s other subsidiaries, other
than those previously disclosed to the Investors or those that could reasonably
be expected to arise therefrom and (ii) there is no Proceeding by or before any
Governmental Authority pending or, to the knowledge of the Company, threatened,
against or involving RAC or any of its subsidiaries or any of their properties,
which might individually or in the aggregate prevent or adversely affect the
transactions contemplated by this Agreement, or result in a Material Adverse
Effect, nor to RAC’s knowledge is there any basis for any such Proceeding, in
each case, other than those previously disclosed to the Investors or those that
could reasonably be expected to arise therefrom.

 

6



--------------------------------------------------------------------------------

(i) All material contracts to which RAC or any of its subsidiaries is a party
have been duly authorized, executed and delivered by, RAC, or the applicable
subsidiary, constitute valid and binding agreements of RAC or the applicable
subsidiary and are enforceable against RAC, or its applicable subsidiaries in
accordance with the terms thereof, except as enforceability thereof may be
limited by the Bankruptcy and Equity Exception. Neither RAC nor its subsidiaries
has received notice or been made aware that any other party to a contract is in
breach of or default under any contract.

(j) Neither RAC, nor any of its subsidiaries is (i) in violation of (A) its
articles of incorporation, articles of association, bylaws, or other
organizational documents, (B) any Laws, applicable to RAC or any of its
subsidiaries, the violation of which has had or would have a Material Adverse
Effect; or (ii) in default in any material respect in the performance of any
obligation, agreement or condition contained in (A) any bond, debenture, note or
any other evidence of indebtedness or (B) any contract (each of (A) and (B), an
“Existing Instrument”) to which RAC or any of its subsidiaries is a party or by
which any of their properties may be subject or bound, which default has had or
would have a Material Adverse Effect; and there does not exist any state of
facts that constitutes a default or an event of default on the part of RAC or
any of its subsidiaries, or to, RAC’s knowledge, an event of default by any
other party thereto, or that, with notice or lapse of time or both, would
constitute a default or event of default; provided, that the parties acknowledge
that RAC and Crown Bank at the date hereof are subject to regulatory
restrictions on the payments of dividends.

(k) The execution and delivery of this Agreement and the Operative Documents and
the performance by RAC of its obligations under this Agreement and the Operative
Documents have been duly and validly authorized by RAC, and this Agreement and
the other Operative Documents have been duly executed and delivered by RAC. This
Agreement and the other Operative Documents constitute valid and legally binding
agreements of RAC, enforceable against RAC in accordance with their terms,
except to the extent enforceability may be limited by the Bankruptcy and Equity
Exceptions, and to limitations on the rights to indemnity and contribution
hereunder that exist by virtue of public policy under federal and state
securities laws.

(l) None of the issuance and sale of the securities by RAC contemplated hereby,
the execution, delivery or performance of this Agreement by RAC nor the
consummation by RAC of the transactions contemplated hereby or in any other
Operative Document (i) requires any consent, approval, authorization or other
order of or registration or filing with, any Governmental Authority,
(ii) conflicts with or will conflict with or constitutes or will constitute a
breach of, or a default under, the articles of incorporation or bylaws of either
RAC or any contract to which RAC or any of its subsidiaries is a party or by
which any of its properties may be subject or bound, (iii) violates any Law
applicable to RAC or any of its subsidiaries or any of their properties, or
(iv) results in a breach of, default, event of default, or Debt Repayment
Triggering Event under, or results in the creation or imposition of any Lien
upon any property or assets of RAC or any of its subsidiaries pursuant to, or
requires the consent of any other party to, any Existing Instrument, except for
such conflicts, breaches, defaults or Liens, that will not, individually or in
the aggregate, result in a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(m) None of RAC nor any of its subsidiaries has outstanding, and at the Closing
Date, none of them will have outstanding, any options, restricted stock grants,
restricted stock, stock appreciation rights or other rights to purchase or
acquire, or any warrants to subscribe for, or any securities or obligations
convertible into or exchangeable for, or any contracts or commitments to issue
or sell, any shares of RAC Common Stock, or any shares of Crown Bank common
stock or any preferred stock and there are no outstanding convertible or
exchangeable securities or obligations of RAC or Crown Bank. No holder of
securities or obligations of RAC or any of its subsidiaries has rights to the
registration of any securities of RGF or RAC or any of their subsidiaries as a
result of or in connection with the filing of any registration statement
pursuant to the Registration Agreement of even date herewith with the Investors
(the “Registration Agreement”) or the consummation of the transactions
contemplated hereby that have not been satisfied or heretofore waived in
writing.

(n) Except as set forth on Schedule 2.2(n), all of RAC’s reports to the Federal
Reserve, including those on Federal Reserve Forms FRY-6, FRY-9 (and their
respective various subdesignations) and the various schedules and subreports
thereunder, for the last full five years and any interim periods (the “FRB
Reports”), conform in all material respects to the Federal Reserve’s
requirements for such reports, and all of RAC’s subsidiaries’ call reports
(“Call Reports”) and TFRs submitted to their primary federal and state
regulators conform in all material respects to the Federal Financial
Institutions Examination Council’s (“FFIEC”) and OTS requirements for Call
Reports and TFRs, and all such FRB Reports, Call Reports and TFRs conform to the
requirements of Section 37 of the FDIA and applicable regulations thereunder.

(o) (i) Neither RAC nor any of its subsidiaries has incurred any material
liabilities or obligations, indirect, direct or contingent, matured or
unmatured, or entered into any transaction that is not in the ordinary course of
business, (ii) neither RAC nor any of its subsidiaries has sustained any
material loss or interference with its business or properties from fire, flood,
windstorm, accident or other calamity, whether or not covered by insurance,
(iii) neither RAC nor any of its subsidiaries has paid or declared any dividends
or other distributions with respect to its capital stock since March 15, 2006
and the Company is not in default under any contract or Existing Instrument, and
no event has occurred that with notice, the passage of time or both would be a
default or an event of default under the terms of any class or series of capital
stock or under any contract or Existing Instrument or other obligations of RAC
or any of its subsidiaries, and (iv) there has not been any change in the
authorized or outstanding capital stock of RAC or any of its subsidiaries or any
material change in the indebtedness, leases or obligations of RGF, RAC or any of
their respective subsidiaries (other than in the ordinary course of business).

(p) All offers and sales of RAC’s, Crown Bank’s and their respective
subsidiaries’ capital stock and other debt or other securities prior to the date
hereof were made in compliance with or were the subject of an available
exemption from the 1933 Act and all other applicable state and federal laws or
regulations, or any Proceedings under the 1933 Act, the Securities Exchange Act
of 1934, as amended (the “1934 Act”) or any state or federal laws or regulations
in respect of any such offers or sales are effectively barred by effective
waivers or statutes of limitation.

 

8



--------------------------------------------------------------------------------

(q) The Company and each of its subsidiaries have filed all tax returns required
to be filed (other than certain state or local tax returns, as to which the
failure to file, individually or in the aggregate, does not and will not have a
Material Adverse Effect), which returns are complete and correct, and neither
RAC nor any of its subsidiaries is in default in the payment of any taxes that
were payable pursuant to said returns or any assessments with respect thereto,
or has not paid all taxes timely. All deficiencies asserted as a result of any
federal, state, local or foreign tax audits have been paid or finally settled
and no issue has been raised in any such audit that, by application of the same
or similar principles, reasonably could be expected to result in a proposed
deficiency for any other period not so audited. There are no outstanding
agreements or waivers extending the statutory period of limitation applicable to
any federal, state, local or foreign tax return for any period. RAC’s or any of
its subsidiaries are not reasonably expected to pay or owe any additional taxes
for prior periods or in respect of previously filed returns. On the Closing
Date, all stock transfer and other taxes that are required to be paid in
connection with the sale of the securities to be sold hereby to the Investors
will have been fully paid by the respective issuers thereof and all Laws
imposing such taxes will have been complied with by such issuers.

(r) All transactions and contracts between (i) RAC and any of its subsidiaries
and (ii) Crown Bank and RGF and any of its other subsidiaries comply in all
material respects with Federal Reserve Act, Sections 23A and 23B and Federal
Reserve Regulation W and all other applicable Laws, orders and Permits.

(s) RAC is not an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an investment company within the
meaning of the Investment Company Act of 1940, as amended (the “ICA”). RAC is
not required, and upon the issuance and sale of the securities described herein
and the application of the net proceeds of such offering and sale as provided
herein will not be required, to register as an “investment company” nor will it
be an entity “controlled” by an “investment company” as such terms are defined
in the ICA and SEC regulations.

(t) None of the issuance, sale or delivery of the securities contemplated hereby
nor the application of any of the proceeds thereof by RAC or RGF or any of their
subsidiaries will be used to acquire or hold any margin securities or will
violate Federal Reserve Regulations T, U, or X.

(u) RAC and its subsidiaries have good and valid title to all property (real,
personal and mixed) owned by it, free and clear of all Liens except those Liens,
that are not materially burdensome and have not had and will not result in a
Material Adverse Effect. All property (real, personal and mixed) held under
leases by RAC and its subsidiaries is held under valid, subsisting and
enforceable leases with only such exceptions as in the aggregate are not
materially burdensome and have not and will not result in a Material Adverse
Effect.

(v) Each of RAC and its subsidiaries has all permits, licenses, franchises,
orders, approvals, consents and authorizations of Governmental Authorities
(each, a

 

9



--------------------------------------------------------------------------------

“Permit”) as are necessary to own its properties and to conduct its business
except where the failure to have obtained any such Permit has not had and will
not have a Material Adverse Effect. Each of RAC and its subsidiaries has
operated and is operating its business in material compliance with and not in
material violation of its obligations with respect to each such Permit and no
event has occurred that allows, or after notice or lapse of time would allow,
the suspension, revocation or termination of any such Permit or result in any
other material impairment of the rights of any such Permit and such Permits
contain no restrictions that have been or will be materially burdensome to RAC
or any of its subsidiaries.

(w) RAC and its subsidiaries have conducted their respective businesses in
compliance in all material respects with all Laws applicable to them, including,
without limitation, (i) all regulations and orders of, or agreements with, the
OTS, the Florida Department of Financial Institutions (the “Florida Department”)
and the FDIC, and (ii) state and federal Laws governing the offer and extension
of credit, including, without limitation, consumer credit and usury laws, the
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Housing Act,
the Community Reinvestment Act, the Home Mortgage Disclosure Act, the Bank
Secrecy Act, and the USA Patriot Act; (iii) all applicable Laws, regulations and
orders related to the offer and sale of investments and insurance and advice
related thereto, and (iv) neither RAC nor any of its subsidiaries has received
any communication from any Governmental Authority asserting that it is not in
compliance with any Law.

(x) Except for cease and desist orders issued by the Federal Reserve and the
Commissioner and the OTS letters dated February 8, 2006 and February 14, 2006
that were previously provided to the Investors, neither RAC nor any of its
subsidiaries is a party to or subject to any order, decree, memorandum of
understanding or similar agreement with, or a commitment letter, supervisory
letter or similar submission to, any Governmental Authority charged with the
supervision or regulation of RAC or any of its subsidiaries or their respective
activities, except as has not had and will not have, individually or in the
aggregate, a Material Adverse Effect, and none of RAC nor any of its
subsidiaries has been advised by any Governmental Authority that such
Governmental Authority is contemplating issuing or requesting (or is considering
the appropriateness of issuing or requesting) any such order, decree, agreement,
memorandum or understanding, commitment letter, supervisory letter or similar
submission, and which, individually or in the aggregate, has had or may have a
Material Adverse Effect.

(y) RAC and its subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorizations, (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences, and (v) the internal accounting controls otherwise comply with all
applicable federal and state banking, securities and other applicable Laws,
including the Foreign Corrupt Practices Act and the Federal Deposit Insurance
Act.

 

10



--------------------------------------------------------------------------------

(z) None of RAC nor any of its subsidiaries, nor, to the Company’s knowledge,
any employee, agent or representative of RAC or any of its subsidiaries, has,
directly or indirectly, (i) made any unlawful contribution to any candidate for
political office, or failed to disclose fully any contribution in violation of
law or (ii) made any payment to any federal, state, local or foreign
governmental official, or other person charged with similar public or
quasi-public duties, other than payments required or permitted by the laws of
the United States or any jurisdiction thereof or applicable foreign
jurisdictions.

(aa) In the ordinary course of business, RAC and its subsidiaries periodically
review the effect of Environmental Laws on their business, operations and
properties, in the course of which it identifies and evaluates associated costs
and liabilities (including any capital or operating expenditures required for
clean-up, closure of properties or compliance with Environmental Laws or any
Permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties). On the basis of such reviews and
the amount of its established reserves, RAC has reasonably concluded that such
associated costs and liabilities have not had and will not have, individually or
in the aggregate, a Material Adverse Effect. RAC and its subsidiaries are (i) in
compliance with all applicable federal, state, local and foreign Laws relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all Permits required of them under applicable Environmental
Laws to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such Permit, except where such noncompliance with
Environmental Laws or, the failure to receive or to comply with the terms and
conditions of any required Permits, has not had and will not have, individually
or in the aggregate, a Material Adverse Effect. None of RAC nor any of its
subsidaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended. RAC nor any of its subsidiaries owns, leases, operates or occupies any
property that appears on any list of hazardous or superfund sites compiled by
any Governmental Authority and none of them previously owned, leased, operated
or occupied any such property.

(bb) Each of RAC and its subsidiaries owns and has full right, title and
interest in and to, or has valid licenses to use, each trade name, trademark,
service mark, patent, copyright, approval, trade secret and other similar rights
(collectively “Intellectual Property”) under which they conduct their respective
businesses, and none of them has created or suffered any Lien on, waived or
released any rights to or granted any right or license with respect to, any such
Intellectual Property, except where the failure to own or obtain a license or
right to use or any grant of such right or license, any such Intellectual
Property has not and will not have a Material Adverse Effect. There is no claim
pending against RAC or its subsidiaries with respect to any Intellectual
Property and neither RAC nor any of its subsidiaries have received notice or
otherwise become aware that any Intellectual Property that it uses or has used
in the conduct of its business infringes upon or conflicts with the rights of
any third party. Neither RAC nor any of its subsidiaries has become aware that
any material Intellectual Property that it uses or has used in the conduct of
its business infringes upon or conflicts with the rights of any third party.

(cc) RAC and its subsidiaries maintain insurance on their respective properties
and businesses, including business interruption and directors and officers’

 

11



--------------------------------------------------------------------------------

insurance with insurers of recognized financial responsibility against such
losses and risks and in such amounts as are prudent and customary in the
businesses in which it is engaged; and neither RAC nor any of its subsidiaries
has reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a comparable
cost to that currently paid.

(dd) RAC and its subsidiaries and any “employee benefit plan” (as defined under
the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (collectively, “ERISA”))
established or maintained by RAC and its subsidiaries or their “ERISA
Affiliates” (as defined below) are in compliance in all material respects with
ERISA and all other applicable state and federal laws. “ERISA Affiliate” means,
with respect to the Company or a subsidiary, any member of any group or
organization described in Sections 414(b), (c), (m) or (o) of the Internal
Revenue Code of 1986, as amended (the “Code”) of which RGF, RAC or any of their
such subsidiaries is a member. No “reportable event” (as defined in ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by RAC, their subsidiaries or any of
their ERISA Affiliates. No “employee benefit plan” established or maintained by
RAC, any of its subsidiaries or any of their ERISA Affiliates, if such “employee
benefit plan” were terminated, would have any “amount of unfunded benefit
liabilities” (as defined in ERISA). None of RAC nor any of its subsidiaries nor
any of their ERISA Affiliates has incurred or reasonably expects to incur any
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971, 4975 or
4980B of the Code. Each “employee benefit plan” established or maintained by
RAC, its subsidiaries or any of their ERISA Affiliates that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or failure to act, that would cause the loss of such
qualification.

(ee) RAC and its subsidiaries have complied and will comply in all material
respects with applicable wage and hour determinations issued by the U.S.
Department of Labor under the Service Contract Act of 1965 and the Fair Labor
Standards Act in paying its employees’ salaries, wages, overtime, fringe
benefits and other compensation for the performance of work or other duties, and
have complied and will comply in all material respects with the requirements of
the Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Civil Rights Act of 1964 (Title VII), the National Labor Relations
Act, the Vietnam Era Veteran’s Readjustment Act, the Age Discrimination in
Employment Act, as amended by the Older Workers’ Benefit Protection Act, and
federal, state and local labor laws, each as amended, except where the failure
to comply with any such requirements has not, and will not, have a Material
Adverse Effect. No labor dispute with employees of RAC or any of its
subsidiaries exists or, to the knowledge of RAC, is imminent, and RAC is not
aware of any existing or imminent labor disturbance by the employees of any of
its or any subsidiary’s principal suppliers, vendors, customers or contractors
which, in either case, may reasonably be expected to result in a Material
Adverse Effect. No labor dispute or disturbance with employees of RAC or any
subsidiary exists or, to the knowledge of RAC, is contemplated or threatened,
and RAC is not aware of any existing or imminent labor disturbance by the
employees of any of its or any subsidiary’s principal suppliers, vendors,
counterparties, customers or contractors which, in either case, may reasonably
be expected to result in a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(ff) Except for the Registration Agreement, none of RAC nor any of its
subsidiaries has granted or agreed to grant any registration rights with respect
to any person or entity.

(gg) None of RAC nor any of its subsidiaries has any contract, arrangement or
understanding with any investment broker, finder or similar agent with respect
to the transactions contemplated by this Agreement, except for Keefe, Bruyette &
Woods, Inc. (“KBW”). A copy of KBW’s engagement letter is included in Schedule
2.2(gg) hereof.

(hh) As of the date hereof, Crown Bank has no borrowings with R-G Premier Bank
outstanding.

2.3 Disclosure. The Company has provided each Investor with all the information
that such Investor has requested and all information that the Company believes
is reasonably necessary to enable such Investor to make a decision to purchase
the Company’s securities contemplated hereby. None of such information nor this
Agreement (including all the exhibits and schedules hereto) nor any other
statements or certificates made or delivered in connection herewith contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein not misleading in light of the
circumstances under which they were made.

3. Representations and Warranties of the Investors. Each Investor hereby
represents, warrants and covenants, severally and not jointly, that:

3.1 Authorization. Such Investor has full power and authority to enter into this
Agreement and the other Operative Documents, and each such agreement constitutes
its valid and legally binding obligation, enforceable in accordance with its
terms, subject to the Bankruptcy and Equity Exception and subject to the fact
that the indemnification and contribution provisions may be limited by public
policy laws.

3.2 Purchase for Own Account. This Agreement is made by each Investor in
reliance upon each Investor’s representation to the Company, which by such
Investor’s execution of this Agreement such Investor hereby confirms, that the
securities to be received by such Investor will be acquired for such Investor’s
own account, or as a nominee for the entities set forth on the signature page
attached hereto, and not with a view to the distribution of such securities.

3.3 Investment Experience. Such Investor is an investor in securities of
financial services companies and acknowledges that it can bear the economic risk
of its investment, and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the securities to be sold in accordance with this Agreement.

3.4 Accredited Investor. Each Investor is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D under the 1933 Act.

 

13



--------------------------------------------------------------------------------

3.5 Investment Process. Each Investor has independently evaluated their
investment decision; followed their own investment procedures; conducted
diligence and received information they need for an informed decision.

3.6 Restricted Securities. Such Investor understands that the securities it is
purchasing as contemplated hereby are “restricted securities” under the federal
securities laws and that such securities may be resold without registration
under the Act only in certain limited circumstances. In the absence of an
effective registration statement covering the securities or an available
exemption from registration under the 1933 Act, the securities must be held
indefinitely. In this connection, such Investor represents that it is familiar
with SEC Rule 144 and Rule 144A, as presently in effect, and understands the
resale limitations imposed thereby and by the 1933 Act.

4. Conditions to Investors’ Obligations at Closing. The obligations of each
Investor under subsection 1.1 of this Agreement are subject to the fulfillment
and satisfaction on or before the Closing of each of the following conditions,
the waiver of which shall not be effective against any Investor who does not
consent in writing thereto:

4.1 Representations and Warranties. The representations and warranties of RGF
and RAC contained in Section 2 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of such Closing.

4.2 Performance. Each of RGF and RAC shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement and the
Operative Documents that are required to be performed or complied with by it on
or before each Closing.

4.3 Compliance Certificate. Each of RGF and RAC shall deliver to each Investor
at Closing a certificate stating that the conditions specified in Sections 4.1
and 4.2 have been fulfilled.

4.4 Secretary’s Certificate. The Secretary of each of RGF, RAC and Crown Bank
and their respective subsidiaries shall deliver to each Investor at each Closing
a certificate stating that the Articles of Incorporation, Bylaws, or other
organizational documents and resolutions attached thereto are true and correct,
and shall certify such other matters as the Investors may reasonably request.

4.5 Qualifications. All authorizations, approvals or permits, if any, of all
Governmental Authorities required in connection with the offer, issuance and
sale of the securities contemplated hereby and the consummation of the
transactions contemplated by this Agreement and the Operative Documents shall be
duly obtained and shall be effective as of Closing.

4.6 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the respective Closing and all Operative
Documents incident thereto and shall have been executed and delivered by the
respective parties thereto in form and substance reasonably satisfactory to the
Investors and all other documents, instruments and agreements requested by the
Investors shall have been executed and delivered to the Investors.

 

14



--------------------------------------------------------------------------------

4.7 Registration Agreement. The Company and each Investor shall have entered
into the Registration Agreement in the form attached as Exhibit C.

4.8 Amendments to Charters. RAC shall have effected the RAC Restated Articles
and RAC Preferred Amendments to authorize preferred stock and to designate the
RAC Series A Preferred Stock prior to receiving any funds from proceeds of the
sale of securities hereunder and RGF’s Board of Directors shall have authorized
and designated by all necessary corporation action, in substantially the form
attached hereto as Exhibit G, appropriate filings a new series of preferred
stock consisting of up to 4.8 million shares of RGF preferred stock with an
aggregate liquidation preference of up to $120 million, and which has terms
identical in all material respects to the RAC Series A Preferred Stock (the
“Mirror Preferred Shares”) and which has the same priority and preference as to
dividends and to distributions in liquidation as the outstanding series of RGF
preferred stock.

4.9 Opinions of Counsel to RGF and RAC. Each Investor shall have received from
counsel to RGF and RAC, an opinion, dated as of each Closing, as to the matter
specified as to each of RGF, RAC and their significant subsidiaries in Exhibit D
hereto.

4.10 Tax Allocation. The parties to this Agreement agree that the securities to
be purchased hereunder pursuant to this Agreement shall constitute an investment
unit (“Unit”) and that the issue price of the Unit is $150 million. The parties
further agree that the issue price of $150 million shall be allocated between
the securities based on their fair market value, and that such fair market
values are as follows:

(a) The fair market value of the RAC Series A Preferred Stock is $150 million.

(b) The fair market value of the Purchase Rights is $0.00.

(c) The fair market value of the RGF Warrants is $0.00.

The parties acknowledge that this Section is intended to establish the
allocation of the issue price of the Unit, in accordance with the principles set
forth in Treas. Reg. 1.305-5(b), Treas. Reg. § 1.1273-2(h)(1) and section
1273(c)(2) of the Code, which allocation is binding on the parties for income
tax purposes, but this Agreement does not constitute recognition by either of
them that the amount allocated to each component shall be treated as its issue
price for any purpose other than income tax law.

5. Conditions to the Company’s Obligations at Closing. The obligations of RGF
and RAC to each Investor under this Agreement and the Operative Documents are
subject to the fulfillment on or before the Closing of each of the following
conditions by that Investor:

5.1 Representations and Warranties. The representations and warranties of each
Investor contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of such Closing.

 

15



--------------------------------------------------------------------------------

5.2 Payment of Purchase Price. Each Investor shall have delivered the purchase
price for the securities specified in Schedule A hereto.

6. Covenants.

6.1 Affirmative Covenants. RAC covenants and agrees with each of the Investors
that it will and will cause its subsidiaries and affiliates to, at all times
while any of the securities contemplated hereby are outstanding, to do the
following:

(a) Use of Proceeds. With respect to the use of the proceeds of the sale of the
securities contemplated hereby, RAC agrees as follows:

(i) $120 million of the proceeds or less can be used by RAC for purchases of
Mirror Preferred Shares issued by RGF at an aggregate stated value and
liquidation preference not less than the purchase amount; and

(ii) $15 million of the proceeds or more shall be contributed to Crown Bank by
way of a capital contribution.

(b) For so long as the RAC Series A Preferred Stock is outstanding, neither
Crown Bank nor R-G Premier Bank shall make any distribution, dividend or payment
of any type to any affiliate if, at the time of such distribution, dividend or
payment, it was not “well capitalized” for all regulatory purposes or if
immediately after giving effect to the making of any such distribution or
payment, it would not be “well capitalized”.

(c) All transactions which are entered into after the date hereof by and among
RGF, RAC, and their subsidiaries and their respective directors, officers and
affiliates will comply with Sections 23A and 23B of the Federal Reserve Act and
Federal Reserve Regulation W and similar rules and regulations of and any
agreements with, and commitments to, orders, rulings, directives and decrees of,
the OTS, FDIC, the Commissioner and the Florida Department. All such transaction
must be in writing on an arms’-length basis and on commercially reasonable terms
no less favorable to (i) RGF, RAC, Crown Bank and R-G Premier Bank, in the case
of all transactions with any of them, or (ii) to RGF and RAC in the case of
transactions with directors, officers and affiliates (other than Crown Bank and
R-G Premier Bank), than with unaffiliated third parties.

(d) RAC will and will cause Crown Bank to maintain accurate books and records
and internal and disclosure controls as required by Law and to account for all
transactions in accordance with United States generally accepted accounting
principles. RGF, RAC and Crown Bank will use all commercially reasonable efforts
to complete the restatement of all financial statements and file all amended and
restated financial statements and make all reports for the four years ended
December 31, 2005 and all subsequent periods with and to the SEC and to become
eligible for using SEC Form S-3 for resale of the RGF Warrants and the RGF
Warrant Shares as soon as practicable. RGF and RAC will use their commercially

 

16



--------------------------------------------------------------------------------

reasonable efforts to file the restatements of all prior periods’ financial
statements previously reported and the financial statements for all subsequent
periods by not later than June 30, 2007, and RGF shall thereafter remain current
in filing all reports required under the 1934 Act and be and remain eligible to
use SEC Form S-3 to register resales of RGF Warrants and related RGF Warrant
Shares within 90 days of the first date it is eligible to do so, and continue to
remain current and eligible to so use SEC Form S-3 at all times thereafter.

(e) RGF shall use its commercially reasonable best efforts to have a Form S-3
registration statement become effective as of the date that is five years from
the Closing, and thereafter shall maintain such registration statement as
effective and current for use by the Investors in reselling any shares of RGF
Class B Common Stock acquired as a result of the exercise of Purchase Rights and
the exchange of Purchase Rights for shares of RGF Class B Common Stock.

(f) Timely perform the terms, representations, warranties and covenants of this
Agreement and all other Operative Documents.

(g) RGF shall use commercially reasonable best efforts to obtain, and to cause
their subsidiaries to obtain all approvals and consents of any Governmental
Authority necessary (i) to effect the transactions contemplated herein and in
the Operative Documents and (ii) to permit their respective subsidiaries’ to pay
dividends to RAC and RGF in amounts sufficient to permit RAC and RGF to pay
timely interest on their respective debt and dividend obligations and to avoid
any defaults.

(h) Include a legend on the face of all outstanding securities of Crown Bank
substantially to the effect that such securities are subject to a covenant
restricting the ability of RAC to sell, transfer, pledge, hypothecate, encumber
or allow to exist any security interest with respect to, to impose a lien on or
adverse equities or claims on, the securities.

(i) RGF will permit the Investors to review any press releases describing the
transactions contemplated by the Operative Documents. RGF shall file each of the
following Operative Documents on SEC Form 8-K, within the time period required
by the 1934 Act: this Agreement, the Registration Agreement, the Additional
Purchase Rights Investment Agreement, the RAC Restated Articles, the RGF
Warrants and the RAC Preferred Amendment.

(j) Beginning the date that is the 7th anniversary from the date hereof, RGF
shall use commercially reasonable best efforts to effect one or more offerings
of its common stock which, at the earliest date possible, produces aggregate
proceeds sufficient to cause the redemption of all of the outstanding shares of
RAC Series A Preferred Stock; provided however, that RGF shall have no
obligation to effect more than one registration statement at its expense
pursuant to this Section 6.1(j) and shall not be required to file more than one
registration statement during any twelve month period. RGF shall be responsible
for the selection of any investment banking firms in connection with any such
offerings completed at RGF’s expense. The underwriting discounts and commissions
associated with any common stock offering pursuant to this Section 6.1(j) shall
be borne 50% by RGF and 50% by the holders of the RAC Series A Preferred Stock
to be redeemed. Subject to the approval of the Federal Reserve, RGF

 

17



--------------------------------------------------------------------------------

shall use the proceeds from each such common stock offering to redeem, at the
stated value, an amount of RGF’s Mirror Preferred Stock equal to the proceeds
from each such common stock offering and to cause RAC to, in turn, use the
proceeds from the redemption of the Mirror Preferred Stock to redeem shares of
the RAC Series A Preferred Stock in an amount equal to the amount of such
proceeds.

6.2 Negative Covenants. For so long as the RAC Series A Preferred Stock is
outstanding, each of RGF and RAC covenant and agree with each of the Investors
that neither of them will, or will cause their respective subsidiaries to, while
any of the securities contemplated hererby are outstanding or any amount under
the Loan Agreement is outstanding, do any of the following:

(a) Fail to perform timely the terms of this Agreement or any other Operative
Documents.

(b) RAC shall not grant or permit to exist any Liens on any securities of Crown
Bank that it holds.

(c) Crown Bank shall not borrow or lend any funds from or to R-G Premier Bank or
any direct or indirect subsidiary of RGF other than RAC, in any amounts in
excess of 10% of Crown Bank’s common equity and shall promptly as practicable
reduce any existing borrowings to such level. None of RAC or Crown Bank or any
of their subsidiaries shall become obligated on Guarantees of indebtedness or
obligations of RGF or its subsidiaries other than RAC or Crown Bank. R-G Premier
Bank may purchase loan participations from Crown Bank, subject to the other
provisions of this Agreement.

(d) Without prior permission of the holders of a majority of the outstanding RAC
Series A Preferred Stock, except for indebtedness outstanding on March 1, 2006
(and the refinancing of any such indebtedness on more favorable terms), RAC
shall not issue additional or other indebtedness, including subordinated debt
issued by RAC or its subsidiaries, except such subsidiaries may issue additional
indebtedness to RAC, and Crown Bank may continue to take deposits and borrow
under Federal Home Loan Bank advances, repurchase agreements with credit worthy
counterparties that are fully secured by Liens on U.S. Government and U.S.
Government agency securities, and under federal funds trust lines, subject to
any limitation on transactions with affiliates herein.

(e) Make any change that is adverse to, or changes the rights, preferences or
economics to the Investors of their securities in RAC or Crown Bank under the
RAC Restated Articles and RAC bylaws or the federal stock charter and bylaws of
Crown Bank.

(f) Neither RGF nor RAC will, by amendment of its articles of incorporation or
through reorganization, consolidation, merger, dissolution, issue or sale of
securities, sale of assets or any other voluntary action, avoid or seek to avoid
the observance or performance of any of the terms of the RAC Series A Preferred
Stock, RGF Warrants or the Purchase Rights, as applicable, but will at all times
in good faith assist in the carrying out of all such terms and in the taking of
all such actions as may be necessary or appropriate in order to protect the
rights of the holders of the shares of RAC Series A Preferred Stock, RGF
Warrants

 

18



--------------------------------------------------------------------------------

and the Purchase Rights against dilution or other impairments. Without limiting
the generality of the foregoing, RGF and RAC (a) will take all such action as
may be necessary or appropriate in order that RGF may validly and legally issue
fully paid and non-assessable shares of RGF Class B Common Stock upon the
exercise of all RGF Warrants and the Purchase Rights at the time outstanding,
and (b) will take no action to amend its articles of incorporation or bylaws in
a manner detrimental to the holders of the RGF Warrants or the Purchase Rights.

(g) RAC may transfer or contribute proceeds from the sale of the securities
hereunder to RGF solely in consideration of shares of RGF’s Mirror Preferred
Stock having an aggregate value and liquidation preference of not less than the
amount of the proceeds delivered to RGF.

(h) None of the dividends received by RAC on the Mirror Preferred Shares shall
be distributed or otherwise transferred to an affiliate, other than Crown Bank.

7. Miscellaneous.

7.1 Survival. The representations, warranties and covenants of the Company and
Investors contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Investors or RGF, RAC or Crown.

7.2 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including any transferees
of any securities contemplated hereby). Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto or
their respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

7.3 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day; (iii) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the address as set
forth on the respective signature pages hereof or at such other address as such
party may designate by ten days advance written notice to the other parties
hereto.

7.4 Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finders,’ investment banking, financial advisory, or similar
fees or commissions in connection with the transactions, except RGF is
responsible for the payment of KBW’s fees as provided in Schedule 2.2(gg)
hereof. RGF and RAC agrees to indemnify and hold harmless each Investor from any
liability for any commission or compensation in the

 

19



--------------------------------------------------------------------------------

nature of a finders’, investment banking, financial advisory or similar fees or
commissions (and the costs and expenses of defending against such liability or
asserted liability), if any, for which the Company or any of its officers,
employees or representatives is responsible. Each Investor, severally and not
jointly, agrees to indemnify and to hold harmless the Company from any liability
for any commission or compensation in the nature of a finders’, investment
banking, financial advisory, or similar fees (and the costs and expenses of
defending against such liability or asserted liability), if any for which such
Investor or any of its officers, partners, employees or representatives is
responsible.

7.5 Expenses. Except as otherwise provided in this Section 7.5, each of the
parties shall bear their own expenses, including its own financial or other
consultants, investment bankers, accountants, and counsel, and in the event of
any sale of securities hereunder, and only in such event, $750,000 from the sale
of such securities shall be retained by each of Financial Stocks Capital
Partners IV L.P. and Elliott Associates, L.P. to pay their respective expenses
incurred in connection with the transactions contemplated herein and in the
other Operative Documents.

7.6 Entire Agreement. Except as otherwise expressly provided herein, this
Agreement (including the documents, agreements and instruments referred to
herein or therein executed or delivered in connection with this Agreement and
the Operative Documents) and the transactions contemplated hereby and thereby
constitutes the entire agreement between the Parties with respect to the
transactions contemplated hereunder and supersedes all prior arrangements or
understandings with respect thereto, written or oral. Nothing in this Agreement
expressed or implied, is intended to confer upon any person, other than the
parties or their respective successors, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement or assigns.

7.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of a majority of shares of RAC
Series A Preferred Stock. Any amendment or waiver effected in accordance with
this paragraph shall be binding upon each holder of any securities purchased
under this Agreement at the time outstanding (including securities into which
such securities are convertible), each future holder of all such securities and
the Company.

7.8 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broadly as is enforceable.

7.9 Governing Law. Regardless of any conflict of law or choice of law principles
that might otherwise apply, the Parties agree that this Agreement shall be
governed by and construed in all respects in accordance with the laws of the
State of Florida.

 

20



--------------------------------------------------------------------------------

The parties all expressly agree and acknowledge that the State of Florida has a
reasonable relationship to the parties and/or this Agreement. Any action or
proceeding with respect to this Agreement shall be brought exclusively in any
state or federal court in the City of Orlando, Florida. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by Law, (a) any objection
that it may now or hereafter have to laying venue of any suit, action or
proceeding brought in a state or federal court in the State of Florida, (b) any
claim that any suit, action or proceeding brought in such court has been brought
in an inconvenient forum, and (c) any defense that it may now or hereafter have
based on lack of personal jurisdiction in such forum. The parties waive any
right to a jury trial.

7.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

7.11 Captions; Articles and Sections. The captions contained in this Agreement
are for reference purposes only and are not part of this Agreement. Unless
otherwise indicated, all references to particular Articles or Sections shall
mean and refer to the referenced Articles and Sections of this Agreement.

7.12 Interpretations. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against any Party, whether under any rule
of construction or otherwise. No Party to this Agreement shall be considered the
draftsman. The Parties acknowledge and agree that this Agreement has been
reviewed, negotiated, and accepted by all Parties and their attorneys and shall
be construed and interpreted according to the ordinary meaning of the words used
so as fairly to accomplish the purposes and intentions of all Parties hereto.

7.13 Enforcement of Agreement. The Parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement was not
performed in accordance with its specific terms or was otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.

7.14 Other Investors’ Counterparts. Additional Investors may be added by
executing a counterpart hereof and they shall be deemed Investors as of the date
hereof. This Agreement may be executed in multiple identical counterparts, each
of which shall be an original and all of which shall constitute one agreement.

8. Other Agreements.

8.1 No Control by Investors. It is expressly understood that no Investor shall
or shall be deemed to own or control directly or indirectly, more than 9.9% of
any class of voting stock of RGF, RAC, Crown Bank, or R-G Premier Bank so as to
trigger any obligation on the part of any Investor to be or become a savings and
loan holding company or a bank holding company or to be deemed or presumed to be
in “control” of any of RGF, RAC, or

 

21



--------------------------------------------------------------------------------

Crown Bank. None of the Investors are or shall be deemed to be acting in concert
in connection with this Agreement, any Operative Documents or any transaction
contemplated herein or therein.

8.2 Election of a Director of RAC and Crown Bank Boards. Financial Stocks, Inc.
will have the right to elect one independent director to the Board of Directors
of each of RAC and Crown Bank, who may serve for so long as any of the Investors
hold securities acquired hereunder.

8.3 Bankruptcy. None of RGF or RAC or any of their subsidiaries are the subject
of any pending or threatened bankruptcy, insolvency, receivership,
conservatorship or similar proceedings (“Bankruptcy Proceedings”); and RGF and
RAC shall not commence any Bankruptcy Proceeding.

9. Regulatory Reviews and Confirmations. This Agreement and the other Operative
Documents shall be executed but shall not be effective until confirmation by the
applicable Regulatory Authorities that (i) the transactions contemplated herein
and in the Operative Documents do not require any prior regulatory approval; and
(ii) the RAC Series A Preferred Stock will fully constitute Tier 1 capital. The
Parties hereto will cooperate in good faith to expeditiously resolve issues
(including making any amendments hereto or in the other Operative Documents), if
any is raised by a Regulatory Authority as a result of such review, so as to
permit the completion of the transactions consistent with the intent of this
Agreement and the Operative Documents. Upon receipt of such confirmation in form
and substance reasonably satisfactory to the Investors and confirmations by RGF
and RAC of the accuracy of their representations and warranties contained herein
and in the other Operative Documents, this Agreement and the other Operative
Documents shall be in full force and effect and each Investor shall immediately
pay RAC the amount specified herein for the securities it has agreed to purchase
hereunder.

10. Compliance with NYSE Rules.

(a) The maximum number of Share that RGF may issues, in the aggregate, to
holders of RGF Warrants and Purchase Rights is limited to 19.99% of the
outstanding Shares of RGF Class B Common Stock, unless the Company obtains
shareholder approval as required by NYSE Rules 312.03 and 312.04 (the “NYSE
Rules”). To the extent that the maximum number of RGF Warrant Shares issuable
pursuant to exercise of all RGF Warrants issued in connection with this
Agreement exceeds 19.99% of the outstanding shares of RGF Class B Common Stock
and would require RGF shareholder approval under the NYSE Rules, RGF shall issue
cash to the holders of the RGF Warrants at the time of exercise equal to the
difference between the Exercise Price (as defined in the RGF Warrants) and the
Fair Market Value (as defined in the RGF Warrant) at the time the Notice of
Exercise is given, multiplied by the number of RGF Warrant Shares that cannot be
exercised for RGF Class B Common Stock because of the limitation under the NYSE
Rules. The Company shall provide the Holders (as defined in the RGF Warrants) of
RGF Warrants with all calculations under this Section, and provide such Holders
notice of the Company’s method of settlement upon receipt of a Notice of
Exercise.

(b) To the extent that the maximum number of RGF Warrant Shares issued and
issuable pursuant to RGF Warrants, is less than 20% of the outstanding shares of
RGF Common Stock and would not require RGF shareholder approval of the issuance
of the RGF Warrant Shares under the NYSE Rules, RAC may exercise its rights
under Section 3.6 of the Additional Purchase Rights Investment Agreement to
deliver shares of RGF Class B Common Stock or cash; provided RAC is not
permitted to, and shall not, make any election under the Additional Purchase
Rights Investment Agreement that would necessitate RGF shareholder approval
under the NYSE Rules with respect to any shares of RGF Class B Common Stock
contemplated to be issues pursuant to the RGF Warrants and the Additional
Purchase Rights Investment Agreement.

(c) Neither RAC nor RGF will take any action except as contemplated in Section
10(a) above and in the RGF Warrants to limit the rights of Holders of RGF
Warrants to exercise such Warrants for shares of RGF Class B Common Stock.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written by their respective undersigned officers thereunto
duly authorized.

 

R&G FINANCIAL CORPORATION (RGF)

By:

 

/s/ Victor J. Galán

Name:

 

Victor J. Galán

Title:

 

Chairman and CEO

R&G ACQUISITION HOLDINGS

CORPORATION (RAC)

By:

 

/s/ Victor J. Galán

Name:

 

Victor J. Galán

Title:

 

Chairman and CEO

with copies to:

Norman B. Antin, Esq.

Patton Boggs LLP

2550 M Street, N.W.

Washington, D.C. 20037



--------------------------------------------------------------------------------

Counterpart Signature Page to

Securities Purchase Agreement

 

INVESTORS:

FINANCIAL STOCKS CAPITAL PARTNERS

IV L.P.

By:

 

Finstocks Capital Management IV, LLC

Its:

 

Sole General Partner

By:

 

/s/ John M. Stein

Name:

 

John M. Stein

Title:

 

President

with copies to:

Ralph F. MacDonald, III

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

Fax No. (404) 881-7777



--------------------------------------------------------------------------------

Counterpart Signature Page to

Securities Purchase Agreement

 

ELLIOTT ASSOCIATES, L.P.

By:

 

Elliott Capital Advisors, L.P.

Its:

 

General Partner

By:

 

Braxton Associates, Inc.

Its:

 

General Partner

By:

 

/s/ Elloit Greenberg

Name:

 

Elloit Greenberg

Title:

 

Vice President



--------------------------------------------------------------------------------

Counterpart Signature Page to

Securities Purchase Agreement

 

CINCINNATI FINANCIAL CORP.

By:

 

/s/ Kenneth S. Miller

Name:

  Kenneth S. Miller

Title:

  Chief Investment Officer



--------------------------------------------------------------------------------

Counterpart Signature Page to

Securities Purchase Agreement

 

J. DAVID ROSENBERG

By:

 

/s/ J. David Rosenberg

Name:

  J. David Rosenberg



--------------------------------------------------------------------------------

Counterpart Signature Page to

Securities Purchase Agreement

 

ROBERT H. CASTELLINI

By:

 

/s/ Robert Castellini

Name:

  Robert Castellini



--------------------------------------------------------------------------------

Counterpart Signature Page to

Securities Purchase Agreement

 

CASTELLINI MANAGEMENT COMPANY

LIMITED PARTNERSHIP

By:

 

Robert H. Castellini Holding

Company, Inc.

Its:

 

General Partner

By:

 

/s/ Christopher L. Fister

Name:

 

Christopher L. Fister

Title:

 

Secretary



--------------------------------------------------------------------------------

Counterpart Signature Page to

Securities Purchase Agreement

 

WILLIAM BAHL

By:

 

/s/ William Bahl

Name:

  William Bahl



--------------------------------------------------------------------------------

Counterpart Signature Page to

Securities Purchase Agreement

 

VERE GAYNOR TRUST

By:

 

/s/ [illegible]

Name:

 

Title:

 



--------------------------------------------------------------------------------

Counterpart Signature Page to

Securities Purchase Agreement

 

BENJAMIN DIESBACH

By:

 

/s/ Benjamin Diesbach

Name:

  Benjamin Diesbach